Opinion filed August 1, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-19-00051-CV
                                   __________

 JACK LEE BISHOP, INDIVIDUALLY AND AS TRUSTEE OF
   THE JACK LEE BISHOP TRUST, AND JENNIE BISHOP
CHERRY, INDIVIDUALLY AND AS TRUSTEE OF THE JENNIE
              BISHOP TRUST, Appellants
                                         V.
  JOEL BISHOP, INDIVIDUALLY AND AS TRUSTEE OF THE
 JAY D. BISHOP TRUST AND AS INDEPENDENT EXECUTOR
   OF THE ESTATE OF JAY D. BISHOP, DECEASED, ET AL.,
                       Appellees


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CV32823


                      MEMORANDUM OPINION
      Appellant Jennie Bishop Cherry, individually and as trustee of the Jennie
Bishop Trust, has filed in this court a motion to dismiss her portion of this appeal.
In the motion, Jennie indicates that she no longer desires to prosecute this appeal
because she has reached a settlement agreement with Appellees. Therefore, in
accordance with Jennie’s request, we dismiss her appeal. See TEX. R. APP. P.
42.1(a)(1).
        The motion to dismiss is granted, and this appeal is dismissed in part. The
appeal remains active as to Appellant Jack Lee Bishop, individually and as trustee
of the Jack Lee Bishop Trust.


                                                                   PER CURIAM


August 1, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2